     Case 3:19-cv-00424-L-MDD Document 33 Filed 09/02/20 PageID.330 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JULIE RODRIGUEZ,                                    Case No.: 3:19-cv-424-L-MDD
12                                      Plaintiff,
                                                         ORDER (1) ADOPTING REPORT
13   v.                                                  AND RECOMMENDATION; (2)
                                                         DISMISSING ACTION WITH
14   COUNTY OF SAN DIEGO et al.,
                                                         PREJUDICE; AND (3) AWARDING
15                                   Defendants.         COSTS AND ATTORNEYS’ FEES
16
17         Pending before the Court in this action alleging excessive force by San Diego
18   County Sheriff’s Deputies is a Report and Recommendation (“R&R”) issued by
19   Magistrate Mitchell D. Dembin (doc. no. 31), recommending to grant is Defendants'
20   motion for terminating sanctions, or in the alternative, evidentiary sanctions (doc. no. 24).
21   Defendants’ motion is based on Plaintiff’s repeated failure to appear for deposition over
22   the course of six months, failure to respond to written discovery, and failure to pay
23   monetary sanctions. No objections have been filed to the R&R.
24         A district judge "may accept, reject, or modify the recommended disposition" on a
25   dispositive matter prepared by a magistrate judge proceeding without the consent of the
26   parties for all purposes. Fed. R. Civ. P. 72(b)(3); see 28 U.S.C. § 636(b)(1). "[T]he court
27   shall make a de novo determination of those portions of the [report and recommendation]
28   to which objection is made." 28 U.S.C. § 636(b)(1). When no objections are filed, the de

                                                     1
                                                                                  3:19-cv-424-L-MDD
     Case 3:19-cv-00424-L-MDD Document 33 Filed 09/02/20 PageID.331 Page 2 of 2



 1   novo review is waived. Section 636(b)(1) does not require review by the district court
 2   under a lesser standard. Thomas v. Arn, 474 U.S. 140, 149-50 (1985). The "statute
 3   makes it clear that the district judge must review the magistrate judge's findings and
 4   recommendations de novo if objection is made, but not otherwise." United States v.
 5   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original).
 6         In the absence of objections, the Court adopts the R&R. Accordingly, Defendant’s
 7   Motion for Terminating Sanctions; or in the Alternative, Evidentiary Sanctions (doc. no.
 8   24) is granted. This action is dismissed with prejudice. Plaintiff shall pay Defendants
 9   costs and attorneys’ fees in the sum of $7,687.70.
10         IT IS SO ORDERED.
11
12   Dated: September 2, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                 3:19-cv-424-L-MDD
